Citation Nr: 1508857	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  03-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1993 to April 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the Chicago, Illinois, RO has assumed jurisdiction.  

The Veteran initially requested a hearing before a Veterans Law Judge, but withdrew that request in October 2014 correspondence.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has argued that his hypothyroidism was first manifested during active duty, and was reflected in his substantial weight gain over the course of service.  Service treatment records do reflect an approximately 50 pound increase in weight, and the referral of the Veteran for counseling to meet standards. 

The RO properly sought a medical opinion with regard to the Veteran's allegation, as the possibility of a nexus was reasonably raised.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A March 2002 examiner noted the weight gain, and the lack of blood tests, in service, and opined that it was "entirely possible" that hypothyroidism had manifested in service.  The Veteran later indicated that in conversation, the examiner felt a nexus was actually likely.  While the stated opinion fails to clearly meet the "at least as likely as not" standard, the possibility of meeting the standard is not precluded by the examiner's language, and so remand is required for clarification.

Further, hypothyroidism is a risk factor in the development of secondary hypertension.  Although the Veteran has not specifically argued that his hypertension is due to or aggravated by hypothyroidism, the strong possibility of such a relationship must be developed on remand.

Finally, updated VA treatment records may be of benefit to the examiners, and should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, the Board notes that although extensive records have been added to the file since the June 2003 statement of the case (SOC), no supplemental SOC (SSOC) has been issued, or waiver obtained.  An SSOC must be issued on remand.  38 C.F.R. § 20.1304(c); Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete updated VA treatment records from the VA Illiana Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2003 to the present.

2.  Schedule the Veteran for a VA Thyroid and Parathyroid examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not currently diagnosed hypothyroidism was first manifested on active military service, or was otherwise caused or aggravated by service.  The examiner must discuss the March 2002 examination conclusion that a nexus was "entirely possible" based on in-service weight gain.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Schedule the Veteran for a VA hypertension examination; the claims folder must be reviewed in conjunction with the examination.  

The examiner must state whether a diagnosis of hypertension is warranted.  The examiner must then opine as to whether it is at least as likely as not currently any diagnosed hypertension was first manifested on active duty, or was otherwise caused or aggravated by service.  

The examiner must also opine as to whether it is at least as likely as not that any currently diagnosed hypertension is caused or aggravated by hypothyroidism.

The examiner must discuss the in-service history of elevated, if not hypertensive, blood pressures.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



